Citation Nr: 0626271	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  94-37 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from December 1977 to 
February 1980.  She also had subsequent service in the 
Reserve, including from August 1983 to August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1993 rating decision by the 
RO.  

The Board remanded this case in December 1997 and September 
2003 for additional development of the record.  

Although the veteran, in July 2002, requested a Board hearing 
in connection with the instant appeal, in light of the 
Board's disposition of her appeal, her request for a hearing 
is moot.  



FINDING OF FACT

The currently demonstrated schizophrenia is shown as likely 
as not to have had its initial clinical onset during a period 
of service that apparently was active duty for training in 
January 1985.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, her 
acquired psychiatric disability manifested by schizophrenia 
is due to a disease or injury that was incurred in a period 
of active duty for training.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5103(a), 5103A, 5107, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
However, given the favorable action taken hereinbelow, 
further discussion explaining how VA complied with this Act 
is unnecessary.  


Factual background

The service medical records for the veteran's period of 
active duty service show that she was seen in June 1978 for 
an adult situational reaction secondary to family stress; no 
psychiatric disorder was found.  

In April 1979, she reported experiencing mild depression due 
to job stress.  Later that month, she was evaluated for an 
adjustment problem, at which time no psychiatric disorder was 
evident.  

The service medical records for her periods of service in the 
Reserves show that on January 25, 1985, her commanding 
officer noted that four days earlier, the veteran apparently 
contacted the military police to report that certain people 
(mainly movie stars) had been murdered, that communists were 
operating at certain Air Force bases, and that a nuclear 
incident had occurred; she appeared irrational and 
emotionally disturbed to the police at the time.  The 
commanding officer requested a psychological profile of the 
veteran for February 1985.  

An entry for February 9, 1985, indicates that the veteran 
recently reported threats to high officials of the U.S. 
Government.  She denied any feelings of persecution or 
abnormal behavior.  She was given a provisional diagnosis of 
paranoid ideation or schizophrenia, and recommended for 
further evaluation.  

In September 1985, the veteran was evaluated, but found to 
have no acute psychiatric disease; the examiner concluded she 
possibly had a personality disorder.  

In February 2003, the veteran was examined in connection with 
her attempt to re-enlist in the Reserve.  She denied ever 
being evaluated or treated for a mental condition and 
currently using medications; she was noted to be anxious.  

An entry for April 2003 shows that she was not considered 
capable of participation in the Reserves based on her current 
mental status and psychotherapeutic treatment management; she 
was diagnosed with chronic psychosis, and noted to experience 
frequent episodes of decompensation.  

The service personnel records show that, following her 
discharge from the Air Force, the veteran enlisted in the 
U.S. Air Force Reserves, and was a member of the Reserve in 
1985; she received an Honorable discharge in August 1985, but 
re-enlisted in February 1987.  

The veteran attempted to re-enlist in the Reserve in 2002, 
but was turned away in light of her psychiatric problems.  

She thereafter successfully re-enlisted at another recruiting 
office in February 2003, but was discharged for fraudulent 
enlistment after the 2002 recruiter reported the basis for 
his prior rejection of her application.  

On file are service personnel records detailing the veteran's 
active duty for training (ADT) and inactive duty training 
(ADT) credits.  The records show that between February 1984 
and February 1985, she had 15 days of ADT, and 16 days of 
IADT.  The precise dates of her ADT and IADT are not listed.  

The veteran filed the instant claim of service connection in 
February 1993.  In several statements, she contends that 
family stress during her period of active service 
precipitated her current disorder.  In July 1999, she 
additionally alleged that she was sexually assaulted on 
several occasions from 1978 through 1980.  

The VA treatment records on file for March 1993 to July 2001 
document treatment for undifferentiated schizophrenia.  She 
reported a pre-service history of a cerebral contusion and 
concussion, and childhood history of dysthymia.  A March 1993 
entry notes that her father believed she was raped or almost 
raped in the Reserve.  

The VA records show that, in September 1999, she reported 
that she was sexually abused in service.  Her account of the 
abuse was described as strange and indicative of loose 
associations.  The clinician concluded that there were no 
clear symptoms to support a diagnosis of PTSD and that the 
reported sexual encounters were delusions.  The veteran 
underwent psychological testing in October 1999, which was 
consistent with undifferentiated schizophrenia, but not with 
PTSD.  

The reports of March 1993 VA examinations show that the 
veteran presented in a densely psychotic state.  She was 
diagnosed with undifferentiated schizophrenia.  

On file are private medical records for May 1993 to September 
1999.  The records document treatment for schizophrenia and 
organic personality syndrome.  They show that, in July 1995, 
she denied any history of physical or sexual abuse.  The 
treating psychiatrist noted that certain records she provided 
suggested to him that she was delusional during service in 
the Air Force.  

The private records show that, in August 1995, the veteran 
requested a second psychiatrist to write a letter to VA 
stating that her current psychosis originated in 1979.  The 
psychiatrist refused.  

The private records show she was thereafter hospitalized in 
September 1999 requesting a diagnosis of PTSD.  She was 
floridly psychotic.  She reported being raped in service, but 
would not provide any details; she was diagnosed only with 
schizophrenia.  

The inpatient records only document schizophrenia, but the 
discharge diagnoses include that of a "secondary" diagnosis 
of prolonged PTSD.  

At a May 1994 hearing before a Hearing Officer, the veteran 
testified that she sustained a concussion prior to service, 
but did not receive psychiatric treatment at any point prior 
to service.  The remainder of her testimony was incoherent.  

In a July 1995 statement Dr. D. Jackson indicates that he 
recently treated the veteran for schizophrenia and that she 
reported her symptoms as having originated during active 
service in the Air Force.  

Dr. Jackson noted that he had reviewed the January 1985 
statement by the veteran's commanding officer and indicated 
that the statement suggested the veteran was experiencing 
active delusions at the time.  

Dr. Jackson indicated that, while a psychotic process was not 
noted on examination at the time, in view of her ultimate 
diagnosis, he wondered whether the condition in January 1985 
represented the onset of the veteran's illness.  He concluded 
that her claim might be legitimate.  

In a September 2000 statement, Dr. A. B. wrote that the 
veteran had a history of schizophrenia and PTSD.  In an April 
2002 statement, he indicated that the veteran appeared to 
suffer from schizophrenia and PTSD.  

In a May 2002 statement, Dr. H.D. indicated that the veteran 
was receiving treatment for schizophrenia and probable PTSD.  




Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Active service includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty 
or from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident which occurred during such 
training.  38 C.F.R. § 3.6.  

As indicated, while during some type of training on January 
21, 1985, the veteran appeared to military police as 
irrational and emotionally disturbed, offering bizarre 
thought content.  A differential diagnosis of schizophrenia 
was provisionally given, but seven months later no 
significant psychiatric impairment was identified.  

Dr. Jackson nevertheless believes that the commanding 
officer's statement showed the veteran was experiencing 
active delusions at the time.  He suggested that the symptoms 
documented in January 1985 represented the onset of the 
veteran's current illness.  The Board notes that a contrary 
opinion is not of record and that the RO never scheduled the 
veteran for a VA examination after March 1993.  

The Board finds Dr. Jackson's opinion to be probative and 
supported by the evidence of record showing that 
schizophrenia was considered a differential diagnosis in 
February 1985.  

This case consequently turns on whether the veteran was 
performing ADT or IADT on January 21, 1985.  

The record shows that VA has attempted on a number of 
occasions to determine the veteran's duty status on the date 
in question.  Neither the National Personnel Records Center, 
nor her service department has provided VA with responsive 
information.  

Her service department has, however, provided records showing 
that she did perform ADT at some point between February 1984 
and February 1985.

While the records do not indicate whether the veteran was 
performing ADT on January 21, 1985, given the absence of any 
information to suggest that she was instead performing IADT 
on that date, and as all reasonable efforts to determine her 
duty status in January 1985 have been unavailing, the Board 
will resolve reasonable doubt in her favor on the question 
and find that she was performing ADT at the time her 
psychiatric symptoms became manifest.  

The Board notes that there is no evidence suggesting the 
presence of a chronic psychiatric disorder at any point prior 
to January 1985.  

Accordingly, the Board finds that the evidence is in relative 
equipoise with respect to the claim of service connection for 
schizophrenia.  Service connection for that disorder 
therefore is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  



ORDER

Service connection for schizophrenia is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


